DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s Amendment filed on 6/29/2022.   Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments and amendments in the Amendment filed June 29,
2022 (herein “Amendment”) with respect to rejections of independent Claims 1, 9, and 14 under 35 U.S.C. 103 based on the Pollack reference have been fully considered, and the outstanding rejections based on Pollack are overcome.  However, as noted below, new rejections of the newly amended subject matter are made based on U.S. Patent App. Pub. No. 20200134019 (Podgorny et al.), as detailed below.
	Specifically, with regard to Claims 1 and 14, the Amendment argues that the cited references do not describe “generating, by the computing device, feature values of features by a first machine learning model by processing the corpus of text using both character level embeddings and word level embeddings for the corpus of text.”  Podgorny is cited as describing this newly added material, as noted below.
	The Amendment also argues that the cited reference do not describe “the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.”  However, paragraph 357 of Wall describes a classifier in which the features are questions and the feature values are the answers to the questions.  Wall indicated that the answers asked of and provided to a subject are converted to text form, and that text is input into the described device, with the questions as features and the answers as feature values.  Thus, the description in Wall meets the broadest reasonable interpretation of the claim language.
	The Amendment further argues that the cited references do not describe “receiving, by the computing device, data describing a corpus of text that is associated with a user ID.”  However, Figure 2 of Bastide shows that the input text portions include information including the authors, such as “A, B, and C” in Figure 2.  The names or other indication of authorship is within the broadest reasonable interpretation of “user ID” as recited in the claims.
	With regard to Claim 9, the Amendment states “Applicant submits that a logistic regression cost function does not correspond to “receiv[ing] a first set of training data including a training classification and training feature values of features, the training features values generated by a second machine learning model by processing a corpus of text associated with an ID . . . generat[ing] a candidate classification by processing the training feature values using the first machine learning model; and train[ing] the first machine learning model by comparing the candidate classification to the training classification using a first loss function” as recited in amended claim 9.  However, as detailed below, Bastide in view of Boxwell and Bisong are cited in combination for these series of features.  For example, Bisong is cited as describing the use of a first loss function, which is combined with Bastide in view of Boxwell.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV).  The subject matter breakdown between the cited references as detailed below renders obvious a broadest reasonable interpretation of Claim 9.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5, 7, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190303502 (Bastide et al, hereinafter “Bastide”) in view of U.S. Patent Pub. No. 20210133509 (Wall et al., hereinafter “Wall”) and U.S. Patent App. Pub. No. 20200134019 (Podgorny et al., hereinafter “Pod”).
With respect to Claim 1, Bastide teaches:
In a digital medium environment for classifying a role, a method implemented by a computing device, the method comprising:
receiving, by the computing device, data describing a corpus of text that is associated with a user ID; (Paragraphs 22-24 describe that a server 104 receives reference materials for websites written by a plurality of people.)
generating, by the computing device, a classification of the role by a second machine learning model by processing the feature values, the classification of the role indicating a relationship of the user ID with respect to a product or service; (Paragraph 29 describes that module 206 determines roles for the authors of the documents, which may describe a product or service.  Paragraph 68 describes that the devices identifies influencers, which are people who are “experts” at classes of goods or services.) and
outputting, by the computing device, an indication of the classification of the role for display in a user interface of a display device.  (Paragraph 33 describes that model 212 displays the identity of the determined authors.)
Bastide does not explicitly describe:
“generating, by the computing device, feature values of features by a first machine learning model by processing the corpus of text using both character level embeddings and word level embeddings for the corpus of text, the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.”
However, Wall describes “generating, by the computing device, feature values of features by a first machine learning model, the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.”
In this regard, paragraph 357 of Wall describes a classifier in which the features are questions and the feature values are the answers to the questions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first learning model of Wall into the system of Bastide to efficiently determine a classification, as described in paragraph 376 of Wall.
Bastide in view of Wall does not explicitly describe “by processing the corpus of text using both character level embeddings and word level embeddings for the corpus of text.”
However, paragraph 2 of Pod describes a device that generates both character and word level embeddings for natural language user queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the character and word level embeddings of Pod into the system of Bastide in view of Wall to provide different levels of information about the input text, as described in paragraph 48 of Pod.
With regard to Claim 2, Bastide describes “receiving a user input defining the user ID, the user input received via the user interface.”  Paragraph 22 of Bastide describes that a user selects information from web sites that includes documents to be analyzed and the identity of the authors.
With regard to Claim 5, Bastide describes “the classification of the role is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 69 of Bastide describes that the device identifies influencers.
With regard to Claim 7, Bastide describes “forming a communication for receipt by a client device associated with the user ID, the communication including digital content based on the classification of the role.”  Paragraph 33 of Bastide describes that the device provides a display of the micro-editing experts within the appropriate network.
With regard to Claim 14, Bastide describes 
A system comprising:
a compilation module implemented by one or more processing devices to: (Paragraph 20 describes the server computer 104 is typically comprised of one or more processors.)
receive a user input defining a user ID for role classification; (Paragraph 22 describes that a server 104 receives reference materials for websites written by a plurality of people.) and
compile a corpus of text associated with the user ID; (Paragraphs 22 and 28 describe that a server 104 receives reference materials including the identity of the authors.)
a classification module implemented by the one or more processing devices to generate a classification of a role by processing the feature values, the classification of the role indicating a relationship of the user ID with respect to a product or service; (Paragraph 29 describes that module 26 determines roles for the authors of the documents, which may describe a product or service.  Paragraph 68 describes that the devices identifies influencers, which are people who are “experts” at classes of goods or services.) and
a display module implemented by the one or more processing devices to output an indication of the classification of the role for display in a user interface. (Paragraph 33 describes that model 212 displays the identity of the determined authors.)
Bastide does not explicitly describe “a feature module implemented by the one or more processing devices to generate feature values of features by processing the corpus of text using both character level embeddings and word level embeddings for the corpus of text, the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.” 
However, Wall describes “a feature module implemented by the one or more processing devices to generate feature values of features, the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.”
In this regard, paragraph 357 of Wall describes a classifier in which the features are questions and the feature values are the answers to the questions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first learning model of Wall into the system of Bastide to efficiently determine a classification, as described in paragraph 376 of Wall.
Bastide in view of Wall does not explicitly describe “by processing the corpus of text using both character level embeddings and word level embeddings for the corpus of text.”
However, paragraph 2 of Pod describes a device that generates both character and word level embeddings for natural language user queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the character and word level embeddings of Pod into the system of Bastide in view of Wall to provide different levels of information about the input text, as described in paragraph 48 of Pod.
With regard to Claim 15, Bastide describes “the classification of the role is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 69 of Bastide describes that the device identifies influencers.
With regard to Claim 19, Bastide describes “a communication module implemented at least partially in the hardware of the computing device to form a communication for receipt by a client device associated with the user ID, the communication including digital content based on the classification of the role.”  Paragraph 33 of Bastide describes that the device provides a display of the micro-editing experts within the appropriate network.

6.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Wall and Pod and further in view of U.S. Patent Pub. No. 20210027018 (Lin et
al., hereinafter “Lin”).
With regard to Claim 3, Bastide in view of Wall and Pod does not explicitly describe “the first machine learning model includes a long short term memory model.”  However, paragraph 44 of Lin describes a classification model, and paragraph 52 describes that the model can be a long short term memory model.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM of Lin into the system of Bastide in view of Wall and Pod to obtain a prediction score, as described in paragraph 101 of Lin.
With regard to Claim 17, Bastide in view of Wall and Pod does not explicitly describe “the feature module includes a long short term memory model.”  However, paragraph 44 of Lin describes a classification model, and paragraph 52 describes that the model can be a long short term memory model.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM of Lin into the system of Bastide in view of Wall and Pod to obtain a prediction score, as described in paragraph 101 of Lin.

7.	Claims 4, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Wall and Pod and further in view of Chapter 20 of “Building Machine Learning and Deep Learning Models on Google Cloud Platform: A Comprehensive Guide for Beginners” (Bisong).
	With regard to Claim 4, Bastide in view of Wall and Pod does not describe “the second machine learning model includes a logistic regression model.”  However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model of Bisong into the system of Bastide in view of Wall and Pod to avoid inaccurate decision boundaries, as described on page 244 of Bisong.
With regard to Claim 6, Bastide in view of Wall and Pod does not describe “the indication includes a one-versus-rest probability.” However, page 247 of Bisong describes using a one-versus-rest probability classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one-versus-rest classifier of Bisong into the system of Bastide in view of Wall and Pod to allow for multi-class classification, as described on page 247 of Bisong.
With regard to Claim 16, Bastide in view of Wall and Pod does not describe “the indication includes a one-versus-rest probability.” However, page 247 of Bisong describes using a one-versus-rest probability classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one-versus-rest classifier of Bisong into the system of Bastide in view of Wall and Pod to allow for multi-class classification, as described on page 247 of Bisong.
With regard to Claim 18, Bastide in view of Wall and Pod does not describe “the classification module includes a logistic regression model.”  However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model of Bisong into the system of Bastide in view of Wall and Pod to avoid inaccurate decision boundaries, as described on page 244 of Bisong.

8.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Wall and Pod and further in view of U.S. Patent App. Pub. No. 20200073936
(Jankowski et al, hereinafter “Jankowski”).
	With regard to Claim 8, Bastide in view of Wall and Pod does not describe “the features include a sentiment of text included in the corpus of text and a tone of text included in the corpus of text.”  However, paragraph 79 of Jankowski describes a machine learning component that can learn a sentiment and tone of a text and then use that sentiment and tone in further analysis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tone and sentiment analysis of Jankowski into the system of Bastide in view of Wall and Pod to provide a customization effect, as described at paragraph 18 of Jankowski.
With regard to Claim 20, Bastide in view of Wall and Pod does not describe “the features include a sentiment of text included in the corpus of text and a tone of text included in the corpus of text.”  However, paragraph 79 of Jankowski describes a machine learning component that can learn a sentiment and tone of a text and then use that sentiment and tone in further analysis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tone and sentiment analysis of Jankowski into the system of Bastide in view of Wall and Pod to provide a customization effect, as described at paragraph 18 of Jankowski.

9.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of U.S. Patent Pub. No. 20190340239 (Boxwell et al., hereinafter
“Boxwell”) and further in view of Bisong and Pod.
With regard to Claim 9, Bastide describes:
 In a digital medium environment to train a first machine learning model for role classification, a system comprising:
at least one computing device; (Paragraph 20 describes the server computer 104 is typically comprised of one or more processors, random access memory (RAM), read-only memory (ROM), and other components such data storage devices and data communications devices.) and
a role module implemented at least partially in hardware of the at least one computing device to: (Paragraph 20 describes one or more processors.)
receive a first set of training data including a training classification and training feature values of features, and the training classification is indicative of a relationship of the ID with respect to a product or service; (Paragraphs 22-24 describe that a server 104 receives reference materials for websites written by a plurality of people.  The text of the documents is cited as “training feature values” and the author ID is cited as “a training classification.”)
generate a candidate classification by processing the training feature values using the first machine learning model. (Paragraph 29 describes that module 26 determines roles for the authors of the documents)
Bastide does not explicitly describe “the training features values generated by a second machine learning model by processing a corpus of text associated with an ID using both character level embeddings and word level embeddings for the corpus of text” and “train the first machine learning model by comparing the candidate classification to the training classification using a first loss function.”
However, Boxwell describes ““the training features values generated by a second machine learning model by processing a corpus of text associated with an ID.”
Paragraph 39 of Boxwell describes using a second machine learning model 134 to process a corpus of text 105 to generate feature values 142.  (Paragraph 28 of Bastide describes that a document is associated with an author.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second learning model 134 of Boxwell into the system of Bastide to efficiently determine if a candidate answer is correct, as described at paragraph 12 of Boxwell.
Bastide in view of Boxwell does not explicitly describe “using both character level embeddings and word level embeddings for the corpus of text” and “train the first machine learning model by comparing the candidate classification to the training classification using a first loss function.”
However, Bisong describes “train the first machine learning model by comparing the candidate classification to the training classification using a first loss function.”
In this regard, Bisong describes page 246 of Bisong describes training a logistic regression classification model using a cost (loss) function.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loss function of Bisong into the system of Bastide in view of Boxwell to efficiently train the model, as described at page 246 of Bisong.
Bastide in view of Boxwell and Bisong does not explicitly describe “using both character level embeddings and word level embeddings for the corpus of text.”
However, paragraph 2 of Pod describes a device that generates both character and word level embeddings for natural language user queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the character and word level embeddings of Pod into the system of Bastide in view of Boxwell and Bisong to provide different levels of information about the input text, as described in paragraph 48 of Pod.
With regard to Claim 11, Bastide describes “the candidate classification is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 69 of Bastide describes that the device identifies influencers.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Boxwell, Bisong, and Pod and further in view of U.S. Patent Pub. No. 20180089445 (Ugajin al., hereinafter “Ugajin”).
	With regard to Claim 12, Bastide in view of Boxwell, Bisong, and Pod does not explicitly describe “the ID is a client device ID.”  However, paragraph 48 of Ugajin describes a device that classifies roles, and paragraph 55 describes that the Client ID is used to identify the classified persons.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying users by their client ID as describes in Ugajin into the system of Bastide in view of Boxwell, Bisong, and Pod to uniquely identify users, as described at paragraph 55 of Ugajin.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Boxwell, Bisong, and Pod and further in view of U.S. Patent Pub. No. 20210073631 (Kadayam Viswanathanet al., hereinafter “Kad”).
	With regard to Claim 10, Bastide in view of Boxwell, Bisong, and Pod does not explicitly describe “the role module is further implemented to:
receive a second set of training data including the corpus of text, the features, and ground truth feature values;
generate candidate feature values by processing the corpus of text and the features using the second machine learning model; and
train the second machine learning model by comparing the candidate feature values to the ground truth feature values using a second loss function.”
However, paragraph 79 of Kad describes a device with two machine learning models, a Bayesian Neural Network (BNN) (cited as “a first machine learning model”) and Artificial Neural Network (ANN) (cited as “a second machine learning model”).  The ANN receives the output of the BNN and ground truth values and process them with a cost function different from the BNN cost function described in paragraph 78 (it must be different because it has different inputs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ANN and BNN of Kad into the system of Bastide in view of Boxwell, Bisong, and Pod to increase the accuracy of the system, as described in paragraph 68 of Kad.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Boxwell, Bisong, Pod, and Lin.
	Bastide in view of Boxwell does not explicitly describe “the first machine learning model includes a logistic regression model and the second machine learning model includes a long short term memory model.”
However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model of Bisong into the system of Bastide in view of Boxwell to avoid inaccurate decision boundaries, as described on page 244 of Bisong.
	Bastide in view of Boxwell, Bisong, and Pod does not explicitly describe “the second machine learning model includes a long short term memory model.”
However, paragraph 44 of Lin describes a classification model, and paragraph 52 describes that the model can be a long short term memory model.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM of Lin into the system of Bastide in view of Boxwell, Bisong, and Pod to obtain a prediction score, as described in paragraph 101 of Lin.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,169,315 (Heckel et al.) describes a device that uses both word and character level embeddings.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656